 Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 1 of 6 PageID: 1




CRAIG CARPENITO
United States Attorney
DAVID E. DAUENHEIMER
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel.: 973-645-2925
Fax.: 973-297-2010
e-mail: david.dauenheimer2@usdoj.gov


                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY


 UNITED STATES OF                     Honorable
 AMERICA,
                                      Civil Action No.
                  Plaintiff,

            v.                        COMPLAINT TO ENFORCE
                                      SETTLEMENT AGREEMENT
 ARTISAN
 MANUFACTURING
 CORPORATION AND
 JIANXIONG HAN,


                  Defendants.
     Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 2 of 6 PageID: 2




        Plaintiff, the United States of America, on behalf of the United

States Customs and Border Patrol, by its attorney, Craig Carpenito,

United States Attorney for the District of New Jersey (David E.

Dauenheimer, Assistant United States Attorney appearing), brings

this action to enforce the settlement agreement previously entered

into by the parties on April 16, 2019, pursuant to the False Claims

Act, 31 U.S.C. §§ 3729-3733, as amended.


                                INTRODUCTION


1.      This is an action seeking to enforce the civil settlement agreement

entered into by the parties on April 16, 2019, pursuant to the False

Claims Act, 31 U.S.C. §§ 3729 - 3733, as amended. See Ex. 1 –

Settlement Agreement. The Government’s Complaint seeks enforcement

of the settlement agreement pursuant to its terms through the entry of

the previously agreed upon and executed consent order. See Ex. 1

Attachment C – Consent Order.

2.      The parties entered the settlement agreement to resolve claims

that with respect to the imports of drawn stainless steel sinks from the

Peoples Republic of China (“PRC”) during the period of November 1,




                                        2
     Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 3 of 6 PageID: 3




2012 to January 2, 2014, Artisan Manufacturing Corporation (also

known as Artisan Manufacturing Company Corp.) and Jianxiong Han

(collectively “Artisan”) knowingly engaged in fraudulent conduct to

evade paying antidumping and countervailing duties owed to the United

States. See Ex. 1, Para. G.

3.      The settlement agreement required Defendants to pay $490,000 in

accordance with an agreed upon schedule. See Ex 1, Attachment B.

4.      Defendants defaulted almost immediately and have made just one

$4,000.00 payment on a 72-month payment schedule since the

settlement agreement was executed more than 18 months ago on April

16, 2019. See Ex. 2 – Declaration of Yolanda Hickman.


                        JURISDICTION AND VENUE


5.      This action arises under the False Claims Act (FCA), 31 U.S.C.

§§3729 - 3733, as amended, and at common law. This Court has subject

matter jurisdiction over this action under 31 U.S.C. § 3730(a) and 28

U.S.C. § 1345.

6.      Venue is proper in the District of New Jersey pursuant to 31 U.S.C.

§ 3732(a), 28 U.S.C. § 1391(b) and 28 U.S.C. § 1395(a).



                                        3
     Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 4 of 6 PageID: 4




                                THE PARTIES


7.      Plaintiff is the United States of America (“United States”), on

behalf of its agency, Customs and Border Protection (“CBP”).

8.      Defendant, Artisan Manufacturing Corporation (also known as Artisan

Manufacturing Company Corp.), is a New York Corporation with its

headquarters in Newark, New Jersey. As noted in the Settlement Agreement,

Defendant Jianxiong Han operates and serves as a corporate officer of Artisan.

Han directed the decisions regarding Artisan’s importation process for drawn

stainless steel sinks. See Ex. 1, Para. F.


                   FACTUAL BACKGROUND AND
              REQUEST FOR ENTRY OF CONSENT ORDER


9.      The parties executed the Settlement Agreement in this matter on

April 16, 2019. See Ex. 1.

10.     Defendants made one payment of $4,000.00 on May 9, 2019. See Ex.

2.

11.     Defendants have failed to make another payment pursuant to the



                                        4
     Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 5 of 6 PageID: 5




settlement agreement despite repeated efforts by the government to seek

compliance and promises of the same from Defendants.

12.     Pursuant to the terms of the agreement, the United States now

seeks entry of the previously signed consent judgment so that it may

pursue collection of the unpaid settlement amount due. See Ex. 1, Paras.

4-6 and Attachment C.

13.     As detailed in Ms. Hickman’s Declaration and pursuant to the

terms of the settlement agreement, the remaining unpaid settlement

amount consists of $486,000 plus applicable interest from May 9, 2019,

which amounts to $507,706.22 as of December 1, 2020.

14.     The United States thus requests entry of the consent judgment

reflecting the current unpaid settlement amount as immediately due to

the United States.

//

//




                                        5
 Case 2:20-cv-18777-SRC-CLW Document 1 Filed 12/11/20 Page 6 of 6 PageID: 6




     Wherefore, plaintiff, United States, requests that the attached

consent judgment be entered in its favor and against Defendants, Artisan

Manufacturing Corporation and Jianxiong Han.

                                  Respectfully submitted,

                                  CRAIG CARPENITO
                                  UNITED STATES ATTORNEY

                                  /s David E. Dauenheimer
                                  DAVID E. DAUENHEIMER
                                  Assistant United States Attorney




                                    6
